 In theMatter of SARGENT & COMPANYandLOCAL243 OF THE UNITEDELECTRICAL,RADIO&MACHINEWORKERS OF AMERICA,AFFILIATEDWITH THE C. I. O.Case No. R-34L7.Decided January 9, 1942Investigation and Certification of Representatives:stipulation for certificationon consent electionMrs. Elinore M. Herrick,for the Board.Mr. F. A. Smith,of NewHaven, Conn.,for the Company.Mr. Frank Schemer,of NewYork City, for the Union.Mr. RobertE. Tillman,ofcounsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 25, 1941, Local 243 of the United Electrical, Radio &Machine Workers of America, affiliated with the C. I. 0., herein calledthe Union, filed with the Regional Director for the Second Region (NewYork City) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Sargent &Company, herein called the Company, engaged in the manufacture ofhardware at New Haven, Connecticut, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of,theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnDecember 3, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 11, 1941, the Company, theUnion, and the Regional Director entered into a "STIPULATION FORCERTIFICATION ON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on December 18, 1941, under the direction and supervision38 N L R. B, No 29121 128DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Regional Director, among all hourly rated production, mainte-nance, and foundry employees of the Company, including all pro-duction, stock and shipping clerks, supervisors, section bosses, re-ceiving and delivery-truck clerks who pull trucks, and coop men, butexcluding all office employees, typists, salaried supervisors, execu-tives, officers of the Company, foremen, assistant foremen, timekeepers,industrial engineers, draftsmen, designers, sales employees, watch-men, guards, errand boys and girls, time-study men, chief stationaryengineer, firemen, instructor in Department IT, (foundry), cafeteriaemployees, planning-department employees, stock chasers, receivingand delivery clerks who do not pull trucks, back-order clerks, stockclerks, layers out, order clerks, stock selectors, and female instructors,to determine whether or not they desired to be represented by theUnion.On December 20, 19415 the Regional Director issued and dulyserved upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or the Election Report have been filedby any of the parties.In her Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list_____________________________________1240Total ballots cast__________________________________________1202Total ballots challenged___________________________________7Total blank ballots_________________________________________3Total void ballots__________________________________________5Total valid votes counted___________________________________1187Votes cast for Local 243 of the United Electrical,Radio & Ma-chineWorkers of America, affiliated with the C.I.0______927Votes cast against Local 243 of the United Electrical,Radio &Machine Workers of America, affiliated with the C. I. O____ 260Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sargent & Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All hourly rated production, maintenance, and foundry em-ployees of the Company, including all production, stock and shippingclerks, supervisors, section bosses, receiving and delivery-truck clerkswho pull trucks, and coop men, but excluding all office employees,typists, salaried supervisors, executives, officers of the Company, fore-men, assistant foremen, timekeepers, industrial engineers, draftsmen,designers,sales employees,watchmen, guards,errand boys and girls, SARGENT &COMPANY129time-study men, chief stationary engineer, firemen, instructor in De-partment V, (foundry), cafeteria employees, planning-departmentemployees, stock chasers, receiving and delivery clerks who do not pulltrucks, back-order clerks, stock clerks, layers out, order clerks, stockselectors, and female instructors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Naticnal Labor Relations Act.3.Local 243 of the United Electrical, Radio & Machine WorkersofAmerica, affiliated with the C. I. 0., has been designated andselected by a majority of the employees in the above unit as theirrepresentative for the purposes of collective bargaining, and is theexclusive representative of all employees in said unit within the mean-ing of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that Local 243 of the United Electrical, Radio& Machine Workers of America, affiliated with the C. I. 0., has beendesignated and selected by a majority of the hourly rated production,maintenance, and foundry employees of Sargent & Company, NewHaven, Connecticut, including all production, stock and shippingclerks, supervisors, section bosses, receiving and delivery-truck clerkswho pull trucks, and coop men, but excluding all office employees,typists, salaried supervisors, executives, officers of the Company, fore-men, assistant foremen, timekeepers, industrial engineers, draftsmen,designers, sales employees, watchmen, guards, errand boys and girls,time-study men, chief stationary engineer, firemen, instructor in De-partment V, (foundry), cafeteria employees, planning-departmentemployees, stock chasers, receiving and delivery clerks who do notpull trucks, back-order clerks, stock clerks, layers out, order -clerks,stock selectors, and female instructors, as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, Local 243 of the United Electrical, Radio & MachineWorkers of America, affiliated with the C. I. 0., is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.438861-42-vol. 38-10